                                         Ktl.CJiiVfc.ii
              Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 1 of 13 PAGEID #: 1
    i;20CV 8 0 9                           :                       » P 4.              pod)
           J. McFARLANEL„ovti2                                 ^        ^RiCM mfiled       ^
                                                                                  w. hagel ^,
 7; L)k^^ A
 3eCftu^(2. Q-P /kc                   Wirij.s Mncj l^s.ofeLftt Q,\Aflff?-^,il5p^^d'r'fcirC TJ.^'
rr:.urTf^j d^tJA             i^or-XKs ftno Artc^ iWeA
      ya*f>C| fa f*.r^ndLi(!T normi^l ' ' 7-i<:iKr^SoX
          ^ 3               ;                        ~~    ~^T DIV CINCINNATI
                                                        /^/yrc/                      :
                                                                c->n i^/t C.Qtt>^poAO(errg
featyy /Ae- n/f^i-fic.4-                  t/\<3 T^e.      Ats L filtji. orv. "
5'fcd<.Atw'eJipf frot^i/<r<^G^r                                                         ^a>Mo
 A/u^v\aa Np^SQur^e^ r/^/?./^Hs.rry ]fer o/f-^crfrt-uigfi/faA                 nkrcCjejr                     .-
 /o C6^vv£,7^ ^gy P.Qj [St:^ /A C/iUir^Cjlorx li-^jJ- nu^ lu^pj J-ny
                                  Ki^fJ-Sji^/ii ^/Tam Aq/y/A^./a-Z!/.jac
           Afj uJAc-na.
 ^^Tjnc/griAq  jj/^tre^ IS 7kt.
                           /Ke. 60/^^1               Or\ (W#/./'nfiS5£>] num^-^in                 f: fe;&
j^hxju)!^ (Aje.^^s 6Je.rig_ c^Qi aq Ay                  J Aw\>e, r\di'rtCjLi \/e.cI H-Ay
 /'fncy Ti^en J re.me^LpYgc/ T^e,                         /k /Ke^ Cfcrh^ office- ^j3yir\Q -Z
 gliftrv      To Jl^e^ CxsuAs Lye.l^-si'ie. find puf mi>\y                                      To
C.^ecJ^ /Tie Sit^U'S O-f Jr^y                 oJkt/x JI U^erct it^'ho T[\^^
tOp,fe.ri^p.^         Ltifts Tf\.ert^ I Tiyt^ ()\/tr j Rt^d ^\jcr^huf ^\j
CLi'v^—1-^.—»»•••'•.--
        y^/^inf LO^Sti^i'      Tkt^^-jSo ndtO jt^
                         ••^4—:—=—^—=              /e//iAQ1—-=—
                                               =—^—-—^        yv^yie^l-p 77\e-^mrf*
ktiftrd
 '         my C!jmp/ftia4
                    ...^/... -I tjAe^l^r
                                . J.-LL t^.n6c(or
                                             / I J /^c-y
                                                       // _(• Ldould AtqL/g. jg.n'l'
^iv..erru,vv.<j So rc^fe-pl TAaj Qu"^ Ano(                   77M>vi<-irv^ SQVA&Cy\£^
toui^ Q-P            ft iiw htJitdtnf Ihtr^I Thoucj^d u)k\j
cJ<\ //i4K/^uiJllLISA  ISAT 7^,re-
                                re- uJkifd'h-ippejr\eci /o WjiQ
                                    u^ki^Th^^ejf\ecX       jf,3Ci Tsi/^fjiLcl
                                                                  JTsi/^fliLcl
         TKc. bec^i At                 fv^y               of\i I'I "3090
Clcr/c hj^rsd wvg^ hgy Cgpi e.s ^/Crtrfy ^K&u)jao TAe^fi/ci Atj c/A/g. .C 3^
Xpn'f Tke^                   1^ ^vyy (s\4in^ bv^d ttT~ /K^ cfer of-p/c£,^
 7/v^ ne.>t3 f:iiAy A'/ce. t\je.r\j df=^y ^To Ihe-lii>r^r\^ /^nol. he,cjiu^e^
JLfv^ Aci*ue/£^.s            G-ym bfio/                    ejaryTTuAA JC ou^n                   if'
        leif\\/ei >v^y ^i(/t^ ^k^i' t-f The, djsictcf CourT  rp.vv^O\/e^ y^iy
f^^v^plft»'A'^ TT^eyv UjKodifi/ J-f ig>r\d cJAy^ft/iC^ MAy    T
H^Af^Afly u;Aoet/gr c/jq/ 7?\/-s necJ eAQ^c^K Hipot/I" mcTo'fegl /^g- cledi
              Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 2 of 13 PAGEID #: 2




      , , I
               I^laTper^on
                  -— j
                           Jo                   I33i ]
                                                                       re.mo\/e »ty/ Comi&Mm'/
                                                                   7l-«. <S«j;">s1'     f~.
                                                                                               ke_^
(jdoLtfd       /o Krsdu^ eutry/k»y\(y />iaLs Oyv yp/u s Knnui p^n fvw
 pf^r.soArtl IA'PnrmftTtOA^ArvC^         Cwre,-ft^l l-kn^Thiy\ki net fke^
  I                         T*'     T~ T"                     '    P                               IJ '
Qn>y               £u'c;r                  i-        S€.pf.rpte-pl 4ron\                         oAg  /5
 ix)ht.r\I UAi ^rng.sffcd /a C^>npbeH C^u'A'fY^neiujCs&rt )Qr\ l-S"'/jQy^ri
      f^Je^A^e-d c\r\ f-lC^QOW "J^ll yrx\j prr^jipAxl UJf^S /v?i5^i'r\Q
 g^Cept" AAy                                                J                                    ibA<j
ipifi tTp f4^ COAf'eAr ^:)HS ^oe-A. C^kc-
C/jAoev g. r-Se.A rc k Kv\\y 6ACj ^aqI TQl/Aoj A-\y                                        [ke             rU
    >^pOAS)iaJit- f^r- lA^kfils l:>e^if\ ofor\^                                       /Agy k^d io
CAlle-d                                     /?xe. kfOCjfe.r
                                                      I
                                                            G:')rp£rf^^
                                                                J    ^
                                                                                 aao! Tnlnl
                                                                                        ^
                                                                                            A/^
                                                                                            ^
          "j^g- paryjiAp                   to-•Su:f jbf-C.AU^€^ i^e.ferfc-J le.Arf^e^d pbouT
             ^tT^plAiA-V J SftcJ             kv^A^^ cjAq u)ft.s t^A^AQar
h; i<ra(|&r On d i/I tL i-^iQAuOAY UJbf kiACj Tj^g. f<ro^&r-Sfcre. 11\
Co\f >AO toA Ol^                  •;. IN         fir/jl i Kg_^ UjQivM^r-vCSu.^Ai^^ u'Mis i^lso
re,iflf\Qulfj •jrQvwTKf^ Kli:>r£^ KcitA!^ d'cl C^*g.                                                     tiJhfll
? empjoY^^.eJ-s> To lrAr\!:f^r^I                                 oionder I'-f Ae. i'/v_\4ru^')'eo{ Tt^e^
 Ciq/ffcr To re>wov£.                      a'>fwp/fl,nl ofP /Ke-                       tcL'ri-^ a.*€,b.sit'e^
i^y^^e.'t"fc/U'AC|5 To
                    1o be-bpf^AiUtS.
                           h. rCiiLCfi.                         CA/U^r                ywy p&r^faAol
                                                         lU-g. CA/I«r Aa\ IV\\j AAr_'\<Srtt\l                ^
in'ioriVi.i^TtQn. k^ COmUll bsv '                        CAKj per30A jKtt^T CAA do i"("C^
youf              *"^5 Clc-^T" TAnT                      ii£-^LJ"y /rv ^CiopcarT Jct'l
^Lii^jr>e.ri mp C.Ua<t:^&s.                              Oot-^wv'Ti^P/J OSg.'Vfe.-^
TAftTmc^y /*AJfc- Ae.e.n^pi7)filftblfc-3^'6y- TU**w 4
            Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 3 of 13 PAGEID #: 3




     lei li ^ kn£yisSr^ f^f\dTk^                                          <:^r\iiA'ir/id UiTk^m

  TUf^l clu*'ir\o^ 3ucK //HA^ OA Or Q-i^'^e.r ' f                                        So^v^poap,
 ^j:^re.5en4i'r.fj Cwt^pbell Counly (neiA^poft)3ft// t^guirer^ fir^dl
oiaT^iif\ Knv pf.r.^Qnftl |&rnpp.f4y Pnc/ -for Stci/rAy rpA3or\T3»fe(^e4
TTxuim^w ^eArcU my property-(br pQsc^'ila)e- Cnnt'rrtbflnd "-SuC-k
fiS ^CjOfis -druC^J^ '6o&ftpg>'^5 fl/cQ^to/ (Tir jg^j^yTkiyxcj TKaT Cftrs)
CjaA^id&rg.cl ATKr'eyvTTo SeciL^nfY ftrdTKe                                            SiR^ty To
g-'inCeroecl )A.S]'de^     OuhiieL The pe.rirf\e^tpf                                  TKe.. tAoi^jfy
hIso ' jgnyTki/^q •fouAol riuri'nCj Su cK -SeArck IT^aT i'^ Ccr^'ciere.^
J^iqT To poSg, ^TKreftT To ^fcc^uri-f-y Ar diVgi-fUyTo ^frvs^vrv Itffc. >$"
sA.qu/c1 be /ijf,nfil"ied.^rniytinc|eci nr^d sforeoi fltOK\y hs TKe. i
^rtWftlp- ^per'^QA^l propfertY he^r\r\C^ TUe, pif.r^QrN f\(\r^\C.jloi-^i
pltQse. f^ole' Pi/\\j MC.-fTon or i^eKw^'ior TKaI-s CQfvvt>^.t-Hed Ouijide^
   fh hQnnf\)g\| roufme^sforirvCj                      prtrt'£.C'l'i'^Q
pri VA^'lle,e, Rr\d p&rsonAt
QriVA^'             personst propf^rtu t^ncl mferr^pTiorv                      /AS-tde. ft-Secufe.
•f/irl 11\/ CQrtSfyt ^rgAciv ^aoI                                 lfr*-^i'ied io Qpery
/nTerpre."tATtOA Loktck Cfin
               ^   -         «   •   I

                                                  Vthlfijt. T/^gj pe.rsQ^
                                                  >   «   .   1                   .      ft)

                                                                                               ionM 1
.s r>d C* i/( i ncjKf-s          u^s.                 ^^^
Pie,fisex              rtL>^ftre- 7?>^T 77^a- IpjHac^ mArk£.al Cpcf^Ofi-^w)clefitfl\i
sI^olOs ri(^Kfs V/Qjffi"ioa>s "Fro »w fcofk piqrivyl —Q/ue,-pft)C.&^
CJuOi )CrJ^SC.^i^^^lni^'^Olr\ )Ar\ci v^ore^ -                         r&VteiiJ^-bofK piftriy^
   iqcl'tvc.ly e^cjUMg^a. To prfctfeoj' fi-Co>>^plAi'rrir-Prtnp^         •fefcOftroi
in w            Cour't-Zl^e. CJ^/I^r Vtc/fil&s tn-Kj          qf prt'v/rf-ey
                                                                   rwi i>(j
I jqtw          w^Y iVtie-ntioA-s           lYj^t. 7?*ef\ rclocelti.                   ^ pe.r^orv<
>v^erj'i6wed            ^^•e- Corv^p/Jfnn'f ~7]yg.r> /^JC-A;rg.5 7^e-prrsOAOry
                Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 4 of 13 PAGEID #: 4



/Kcr pWsfvftf i>y                           kivn, Iq usC- rvwj                     tyv'^rm
/o mi^Jp_Aci il^e. t^crk. oWidt^ hktU^\)i^ Tke^e. ifliiCtntjTo
                                  *=in.(j jUg.y                >>vv^ t^t>VMp\.-^.{Nt"..

 •      1
             /AiJ
               •
                  fir^^
                  I   .1
                         -L UJot^iol
                            ) .
                                     Itk^To
                                  -O I : •
                                             jt^y ^sc >/Uli^sst-
                                            I t 1      I       t
                                                                 ^r\r.diut"
                                                                  !   1 i   I
                                                                             ^aqI
                   S^ouid irto'f lot /o'krf^cLj Ag. ktQ.5 c/ejnAb.rfy^"^eci he.- is
                                       •pMrv^^ie. keL kiffi-ci >^'1' i^r-Qt^er (.'\kri i^
 TXfe- t-^ric^ir>aTlr             r^.s .^u/4" /A^ire^-fer •!•              nke^ To
Ootvsfc i,-vv^cJil-'ir.ArK3r\'SL f^r\ ry\\j Qriv::>'Aiqi         yv\.ptAihtectxuse^                S
HC.'^'iO>\q fiiSo                    kt.                   k.pc_. of oJo>vs^»\                         /o
            ic fii K>or^fe.r >So m.S'^e.ftd p-p •S)ovm(|TVg, pajb.iti.rv-.                C^erif->G it
i. nt>Lj ^tte^k                    lVx        Aiav^ua-V 0^ .^€0,000^033 rJnljfirs
Xu^-afvi- kr/jL^^r J^.pav| Ail                                      C,'K Tftxf_;i            '^--C igr^-a-N't
                   Aro^od >Ub. t,\ioc.k pro"i t-c.! iQA lPrg>>^.
L^rpenftici. Qt'^-'i           cj^s i^ii of yvsy                ny^jIXi^ proht^imn fT:fgv->vtJ
     pj^f                                                                                                '
     [ U.)ftr\4- ftii Tk'i^ dor^t' i,ti.


               >utd i»k-g,C&vy^pjct>r;t'                                                     Cj^N^pkeil
  C^Uirv4y          4- 3w'. ( ' due.-pr'Off,^ ' disCf^^\ A(Aii:^rs f'-nd
 l^c4|tavvc\Vfav\ ~RS )Ap                ^


                                             Colors O^uA-tv-j T^ei^A^Kiin LfcrA^O
       Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 5 of 13 PAGEID #: 5


i Jv^i-L lold Xdi^t -'i'"+l<^Uu>'b"3'\l.rt^,§
                                                    '!?^                        r-u.'
        uji^i 06 iouo4'^r- ' • • ',
 /                                                        in '4- i      fi              I




-V.olflf.d^s,                                                                TT-t, ja-^t.


                                                                  6 if\^


                                  naf wjfl-U 34 scrii rtfl.
                                                I_ K 3
                                              j >cwK H!

              TVm     ^•e, 1^ Ijq^j ^Lcife^tv^ peopi

                                               dorC^ A^Arx^ior^                             *
           Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 6 of 13 PAGEID #: 6


                               Kenton County Detention Center
                                  Inmate Administrative Action Request Form
                                                                                        ***
         1 would i   :e to request one of the following: """One request per foriTI

•        To spea with the Class D/classification officer (Deputy J. Smith)                        State Inmates MUST
                                                                                                  list KY DOC number

•         RequesI or inmate services (Deputy Jennings)                                                (If known)
                                                                                                     State Inmate

•        To knov my out date - PLEASE CIRCLE ONE:                                                  KY DOC number.
         •County             'State inmates request time sheet (Sgt. Terri Robinson)


•        To requ     St information/address a problem with my inmate account (Melissa Freeman)

•        To speaj : with inmate Addiction Services (Jason Merrick)
                                     '                                  To speak with my Public Defender
•        To know my court date
_                                                               •                      robatlon and Parole
•        To reqi^t aspecial privilege
                                                                •       Other (Please Describe)
My request is S!t follows:




    Inmate Name                                          Dorm/Ceil#                     Date


                                             Do Not Write Below Tills Line
                                             ^orAdminlstratjv^JseOnl^
    Received By                                                         Date


    Fonvarded Td                                                        Date

Action Taken^ Response:




    Response by                                                                Date:
                       Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 7 of 13 PAGEID #: 7

                                                                                                                                                                                  [Of]
Page 1 of 1                                                                                         COft/IMONWBALTH OPKBNTUCK Y


                                                                                      UNIFORM CITATION
                                                                                                                                                                                                                        H
     COViNOTON POUCE DEPARTMENT                                                                                                                              0690100                                                    OH
       riiV£                                              I                                                                                                                                                             D
     eiMMONB, WOEPRT teSTER                                                                                                                                                          UNKNOWN                            o
      AL'.i? M'.'B Lisr c^Rsr.!»'. >•.- .A^                             r                                                                                                                                               o
                                                                                                                                                                                     UNKNOWN
                                                                  T                                                                                                               ivhrnrrrrT'
     na^wwrTBT                                                                                                                                                fv^lh tuil IIME j "|P I'WI IIMI               i JN miNW HilltNl
S'                                                                                              f^TJi



f                         •V J •>=£:
                    to CAPO OTHER
                                       •eeviwaToti-
                                                                   lO vr
                                                                      KY
                                                                                                 KY
                                                                                                "^AvVSPr
                                                                                            805367273
                                                                                                        P                  •tlOII


                                                                                                                                268.58'1381                   6*02"
                                                                                                                                                                     SINGLC


                                                                                                                                                                              160              BLACK               BROWN


       nCOMMBRCIAL VEHICLE                                                     r~^PLACARDED HA2AROOU8 VEHICLE
                                                                                                                                                              ["jHISPAMC              ^/iNONHISPAMC
             0A7£
                                                                                                                      lAU-THUUNOR                                                                              ALCOHOL
                                           [✓]mAUi                f >EM«£             'WHIlt        [✓:BlAa           lM.ASkA             lASIAN
        92       19       1957
                                                                                                                                                              BISAHI                                        [^jORUOS
                                                                                                                                             KY               BLOUU                                         r'^UNKNOWH
                                                                                        : V .                                   t'f' ViX !.•jL.'P
                                                                                                                                                              URME

                                                                        S'A'A t^Ar    V.'.'ir-                                      A-e-ir.iSiC&i.Fiafi'.

                                  1
                                           l-'JiAtr",                                                                                                     MIIES   C'PctT. r
                                                                                                                                                                                                        '




U1
s
        06        08      2020               12:00 PM
F                                                                                                                                                                                 caMpbell
       • , APPt-srCAJS                     tvec'-AAKB-.::                                  £ . jf- £    • «) 1• ; •                                       MILES
                                                                                                                                                                                                  COvwsteN"~
                                                                        W laTH BTIMAOISON AVE
                -28.      20 20. _            2:»PM
                                                                                                                                                                     -        -      KERtilM
     ' '•     /ireM3S=                                                aC'.--            -e. .-" j                          ^•A'I         sys


     Nrl'rt     iPli     t;       .        (rt159                       0            431.015                      1         204>il2219
1                Of
                 Of
                                                              •




                JL
     BiVST-pPRESt
     ro answer THE FOLLOWING;

        Charge 1; FAILURE TOAPPEAR

     AOC/0009775042 UNf202018116411623 IOX/WE04606827 ORI/KY0190000
     NAM/SIMMONS,ROBERT SEXIM RAC/B
     006^19570219 800268581381 HGtl802 WGT/225 EYBBRO HAI/XXX
     0lN/SO5de7273 OLS/KY OFF/25062
     Ooil/y202006^9 WNOfE0191000377S042 CTUKYOISOISJ
     toA/00D377S042 MIS/OCA:20-CR'00095, CRIMINAL POSS OF FORGED INSTR 2ND DEGREE(IDENTIFY DTE/20200629




              tO'/P'carB               I        .                 rvr
                                                                                PAYABLE
                            arrested                                                                                                                                                                                    ro
                                                                                                                                                           CAMPBELL


     COL         14^5't. Vf 6"^
                                                                                                                                                                                  NOT PREPAYABLE
     vV/r.'ic'S               !.«rJ r tj;- /.c. /• l;':-


     W'^rf»£?'.r : <D>"g£ST 1'.•.I'fr:«


     mTwIsT.-'VI.vL                                 .v,

            ' fsss-i : Ai -AE'ir I •.•.'Wer'i        --.'-cc'.



       r-l8ERVIN0 warrant for                                                                                                                                                             V    VBM f)
       UoTHERAOENCY           SPECIFY:                                                                                                                                                    r ,i iN(irnpfiiN!s
                                                                                                                                                    •!,
                                                                                                                                                                                               jpiKIIUS                 CO
     IjuTIi^-
                                                                                                                                            0321                              2C16             'f VaH NM IftUI
 Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 8 of 13 PAGEID #: 8


                                                                         (I) A

           I- ^        Tke.                      X,            Qi\/«v\Q Apfer yv>y
 Sui-             aw £;'"S-S't "^"                                                            '
           if
  dur:^^                           lisle-cS ®n-R^ . . ^•^pi^'vCf'
  rb\^
                                  •O:


                  ", , T l^sjr»    ^ 1^i              r» tfvr> ^®^"l
                                                                ' "D »oirN III8TT"^(U6€.i^r8y1-

 TT^trtS               V^Utwa,                            wiUa"^
C/i3 u'Ue-re^       "tVc^ criv^i«ri<\\ po2k*V                    o              3lA s4Ti sT*'&4!iV'
      |5» li H/NoItT WA-Wr Or 0¥^T^®- vno^n
C^)             >yv6W«-                 &r fih
       0          U        v^y |3^< ^^i' AV\o( Sa/S-itv '"P
           Ta^                            JT               t^lS Mf.



                  Ah DoUsS
         Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 9 of 13 PAGEID #: 9


                               Kenton County Detention Center
                                Inmate Administrative Action Request Form

       1 would i      to request one of the following: ***One request perform***

•     To spea with the Class D/classification officer (Deputy J. Smith)                     State inmates lUIUST
                                                                                            list KY DOC number
•      Request or inmate services (Deputy Jennings)                                               (if ioiown)
                                                                                                 State inmate
•     To know ny out date - PLEASE CIRCLE ONE:                                                  KY DOC number:
      'County             'State inmates request time sheet (Sgt TerrI Robinson)


•     To requ       i information/address a problem with my inmate account. (Melissa Freeman)

•     To spe       with Inmate Addiction Services (Jason Merrick)
                                                              I I    To speak with my Public Defender
•     Tokno        my court date
„     .      ,                                               •       To speak writh Probation and Parole
•     To reqi^^t a special privilege
                                                             •       Other (Please Describe)
My request is      >follows:




Inmate Name                                          Dorm/Cell#                      Date


                                          Do Not Write Below This Line
                                          ^orAdministrativc^^
Received By                                                          Date

Forwarded T(                                                         Date

Action Takei    Response:




Response b||                                                                Date:
Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 10 of 13 PAGEID #: 10




                        PiS




                                                           Crivng^,
              ^:PoJ«'i,<uJ
             '^rci
                        ^ IT^                     "C t

                                 -^iacKstO'
                                    ,;   ft


                                              3      ^.S
        Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 11 of 13 PAGEID #: 11


                             Kenton County Detention Center
                                Inmate Administrative Action Request Form

       Iwould lljf 3to request one of the following; ***OnG rcqUGSt per fOflTI            ***




•      To spea with the Class D/classlficatjon officer (Deputy J. Smith)                         State Inmates IMUST
                                                                                                 flat KY DOC number
•      Request     Ior inmate services (Deputy Jennings)                                             (if known)
                                                                                                    State Inmate
•      To know      ny out date - PLEASE CIRCLE ONE:                                               KY DOC number:
       •County                "'Stated Inmates request time sheet (Sgt. Terri Robinson)

•      To requj     itinformation/address a problem with my Inmate account. (Melissa Freeman)
               1

•      To spea with Inmate Addiction Services (Jason Merrick)
                                                                I    I   To speak with my Public Defender
•      To know     my court date

       To reqiij    ita special privilege
                                                                •        To speak with Probation and Parole
•
                                                                •        Other (Please Describe)
My request is a >follows:




Inmate Name                                            Dorm/Cell #                        Date


                                            Do Not Write Beidw This Line
                                             For Administrative Use Only

Received By                                                              Date


Forwarded Tg                                                             Date

Action Takei     [esponse:




Response I                                                                      Date:
                      Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 12 of 13 PAGEID #: 12



Page 1 of 1                                                                                             COMMONWEALTH OPHBNTUCK Y


                                                                                        UNIFORM CITATION
       •WU"
       go^HoTow pouce department                                                                                                                         0680100                                                            (T
                                                                                                                                                                                                                            D
       aiMwojWtaoeBRT teeTBw
                 rnvs              PBS'-in. pua:. ""T
                                                                                                                                                                                         UNKNOWN                            o
                                                                                                                                                                                                                            O
IO                                                                    ^   —~       -.
                                                                                                                                                                                     ,
                                                                                                                                                                                         UNKNOWN
                                                                                                                                                                                          >• 'I ,

                                                                                                                                                                                            1' PAIII IIMI        >1   HI sriii rii
 5                                          •;   *                                                                                                             • '4..   ' ^


                  ^ "       "      " CovttfSfiSn            —-    -
                                                                           -              F        Rr-                   * 4
                                                                                                                         ♦ 3   oil                                      5IH0i.fi
                          XTT.pt                            'L                                   •L' •»' '\'t£r;                     t   1.                                                     .'I.   -


                      no CARD OTHER                          KY                               805367273                          268*58*1381               8'02"               160                  BLACK             BROWN


             ncOMMfiRCMLVBHICLe                                                    ' PLACARDED HAZARDOUS VEHICLE
                                                                                                                                                                   tflSPMOC              VlHONIflSPAHIC
              C-^re     S:i=:7>'

                                                                                                                   ) AM.INDIAN oil                                                                                ALCOKOL
         02      19         1957                            r jrEMAi£                   •jwoit          y aiAai    AIA9M                      .ASIAN

                PiAce        £Vi.O' Vc'f             CC           ;i.-.                                                                       %!7r         BllfAIH                                               IDRUCS
                                                                                                                                               KY          nioai
                                                                                                                                                                                                                 iUNKNOWN
                                                                                                                                tiV j;ijJ .'C'iOP
                                                                                                                                                           UIIMF.

                                                                                                                                                                                                    TirrTTTTrrrr

             7'Oi-A-:>r» CAr5              '(AT                                                                                                      Mil. IS
                                                                                                                                                                                                       c8Vih"5Totl
         OS       17        2020           12:00 PM
                                                                                                                                                                                   -RfRT0N
 til                                                                                                                                                 MaES
"IS'                                                                                                                                                                                                   cDviNSYoN
                                                                  W16TH STiMADlfiON AVB
                                        —-AOa.BM
                                                                                                                                                                                     KENtoH
        Sdiia&i
              WWp9           ^             -. li i..->LC-        A'Xf          .              .•/•X,'
         1       Cf     1                 01150                                    431.019                                20-O42218
                 of



       P-.-:?.AW£5T .. ••;.7PtA!:iT
 0
       TO ANSWER THE FOLLOWING;
 to
 UJ
 K       Charge 1: FAILURE TO APPEAR
 g
 > |NAM/SiMNON$,ROBERT L SEX/M RAC'B DOBf1SS70219 SOCf268581381
 Ia WGTfieO 6VE/BR0 HAI'XXX
 p ^I^NlS0938727p OLS/KY STATE>OFPEN8E^ODE/2326S
1      l>A¥eiOFpWARRANT/202008l7 WNO/EOroi0003763708 COURT-ORI/KYOSSOiffiJ
       ^110/80008763708 MIS/OCA:20-F-00514, TNEPTOF MAIL MATTER, ALSO 23915mTBUT OR OISP ALL OTHERS U/$500) DATE-OF-
       ^RYI20200ei7




H                                  I                                      ^PAYABLE
QC                          ARRESTED                                      '✓ICOURT                                                                     KENTON
                                                                                                                                                                                                                          O          1
       ^Q/tpT CA'-£                                                                                                                                                                NOT PREPAYABLE
       V^TitSiS r               iijsr                                                                                                                                                                                            o
                                                                                                                                                                                                                                 O
                                                                                                                                                                                                                                 z
       D' '/lEZ'i ' TU'.-PVi •>' :.-.I&nf r^nr!                                                                                                                                                                           O      -1
                                                                                                                                                                                                                                 X
                                                                                                                                                                                                                          o      o
                                                                                                                                                                                                                          VI
       iivrr"rrrv;'M'.'r                                                                                                                                                                                                  VI
                                                                                                                                                                                                                          O)     z
                                                                                                                                                                                                                          -A     c
       wSe??;                      (.'I                                                                                                                                                                                   00     s
                                                                                                                                                                                                                                 (0


        —jilSHVINO warnant for                                                                                                                                                              '✓ vnw o
        -JOWSIAOBNCV                         SPECIFY:
                                                                                                                                                                                            J 'lINIll IIIIBNin
       '5MS?sS>r35!5Tr®"
                                                                                                                                              0371                            2Cie
                                                                                                                                                                                            1
                                                                                                                                                                                            '
                                                                                                                                                                                                    I'lWHJS
                                                                                                                                                                                                *1VBAKU idio
                                                                                                                                                                                                                          CA
                                                                                                                                                                                                                                     i
   Case: 1:20-cv-00809-MWM-KLL Doc #: 1 Filed: 10/15/20 Page: 13 of 13 PAGEID #: 13




                                        United States District Court
                                         Southern District of Ohio
                                            www.ohsd.uscourts.gov


                                      Richard W. Nagel, Clerk of Court
 Potter Stewart U.S. Courttiouse          Joseph P. Kinneary U.S. Courthouse                   Federal Building
      100 East Fifth Street                     85 Marconi Boulevard                        200 West Second Street
     Cincinnati, OH 45202                        Columbus, OH 43215                           Dayton, OH 45402
         513-564-7500                               614-719-3000                                937-512-1400



September 16, 2020

Mr. Robert L. Simmons
1000 Decker Crane Lane
Covington, KY 41017

Mr. Simmons:

        The Clerk's office has received your letter, in which you inquire about the status of your lawsuit filed
on January 1,2020. Attached is a docket sheet for case number l;20-cv-001, which was dismissed on January
29, 2020.

         In your letter you also indicate that you would like to file another complaint. If you wish to obtain
some type ofrelief from the Court in a separate action, you must file a written complaint setting forth your
claims, the facts in support of your claims (what happened toyou), the names of the defendants (the persons
who caused you hann orinjury), and the relief requested (what you want the Court to do for you). Enclosed are
instructions for filing a complaint and complaint forms.


                                                                   Sincerely,


                                                                   Richard W. Nagel
                                                                   Clerk




Approved^^^
